district court decline to grant the relief requested.' Any such motion to
                     reinstate this appeal shall be filed within 60 days of the district court's
                     order declining to grant the requested relief. The parties' joint motion for
                     an extension of time to file the answering brief and their request to stay
                     the briefing schedule are denied as moot.
                                 It is so ORDERED.




                                                         / x6.,tvewt„                   J.
                                                        Hardesty



                                                        Douglas
                                                                      r74;              J.



                                                                                        J.




                     cc: Hon. Stefany Miley, District Judge
                          Howard Kim & Associates
                          Wright, Finlay & Zak, LLP/Las Vegas
                          Eighth District Court Clerk




                           'We note that any aggrieved party may file a notice of appeal from
                     any appealable order entered at the completion of the district court
                     proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    (efe0